Name: Decision NoÃ 1093/2012/EU of the European Parliament and of the Council of 21Ã November 2012 on the European Year of Citizens (2013)
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  European construction;  rights and freedoms;  international law;  employment;  demography and population
 Date Published: 2012-11-23

 23.11.2012 EN Official Journal of the European Union L 325/1 DECISION No 1093/2012/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 November 2012 on the European Year of Citizens (2013) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 21(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Union is founded on the indivisible, universal values of human dignity, freedom, equality and solidarity and based on the principles of democracy and the rule of law. Those principles are fundamental to the Member States in societies in which pluralism, non-discrimination, tolerance, justice, solidarity and equality between women and men prevail. Every citizen of the Union has and should enjoy the rights provided for in the Treaty on European Union (TEU), the Treaty on the Functioning of the European Union (TFEU) and the Charter of Fundamental Rights of the European Union. (2) The Treaty of Maastricht in 1993 introduced the concept of citizenship of the Union. The Treaty of Amsterdam in 1999 and the Treaty of Lisbon in 2009 further strengthened the rights associated with Union citizenship. The year 2013 will mark the twentieth anniversary of the establishment of citizenship of the Union. Point (12) of Article 1 and point (34) of Article 2 of the Treaty of Lisbon (now Article 9 TEU and Article 20 TFEU) provides that every person holding the nationality of a Member State is a citizen of the Union, that citizenship of the Union is additional to, and does not replace, national citizenship of a Member State and that citizens of the Union enjoy the rights and are subject to the duties provided for in the Treaties. Point (35) of Article 2 of the Treaty of Lisbon (now Article 21 TFEU) enshrines the right of citizens of the Union to free movement and residence. (3) The Stockholm Programme  An open and secure Europe serving and protecting citizens (3) puts the citizen at the heart of European policies in the field of freedom, security and justice. It focuses its actions on §building a citizens Europe §, including through promotion of citizens rights, in particular the right of freedom of movement and rights which allow Union citizens to participate actively in the democratic life of the Union. (4) In its Resolution of 15 December 2010 on the situation of fundamental rights in the European Union (2009) - effective implementation after the entry into force of the Treaty of Lisbon (4), the European Parliament called on the Commission to make 2013 the European Year of Citizens in order to give momentum to the debate on Union citizenship, including its terminology, content and scope, and to inform Union citizens of their rights, in particular of the new rights resulting from the entry into force of the Treaty of Lisbon, and of the means available to exercise those rights. (5) 2013 should be designated as the European Year of Citizens. A European Year of Citizens would provide a timely opportunity to raise the awareness of the general public about the rights and responsibilities attached to Union citizenship. The European Year of Citizens should aim also to raise the awareness of citizens about their rights arising from Union citizenship when they exercise their right to move and reside freely in another Member State, for example as students, workers, job-seekers, volunteers, consumers, entrepreneurs, young people or retired persons. In that context awareness-raising should be mainstreamed geographically, demographically and socially, and should also focus on the removal of remaining obstacles to exercising rights arising from Union citizenship. The message should be conveyed that Union citizens themselves also have a critical role to play in strengthening those rights through their participation in civil society and democratic life. (6) To enable Union citizens to make informed decisions about whether to exercise their right of freedom of movement, it does not suffice to raise their awareness about the right itself. It is essential that Union citizens are also adequately informed about other rights available to them under Union law in cross-border situations. That information would enable them also to enjoy those other rights fully, if they decide to make use of their right of freedom of movement. (7) Since its introduction in the 1958 Treaty of Rome as one of the four fundamental freedoms, the right of freedom of movement and residence has demonstrated its value as one of the pillars for the creation of an internal market for the benefit of Member States economies and of individual Union citizens. (8) The right to move and reside freely across the territory of the Member States is highly valued by Union citizens as a core individual right linked to Union citizenship. As such, it demonstrates and promotes a better understanding of the value of European integration, as well as citizens participation in shaping the Union. (9) Despite the fact that the right of freedom of movement and residence is firmly anchored in primary Union law and substantially developed in secondary Union law, a gap still remains between the applicable legal rules and the reality confronting citizens when they seek to exercise those rights in practice. In addition to uncertainty concerning the advantages of mobility, Union citizens perceive too many practical obstacles with regard to living and working in another Member State. (10) In its EU Citizenship Report 2010 of 27 October 2010 entitled "Dismantling the obstacles to EU citizens rights", the Commission addressed the main obstacles which citizens still encounter in their daily lives when they seek to exercise their rights as Union citizens, in particular in cross-border situations, and outlined 25 concrete actions to remove those obstacles. One of the obstacles identified in this context was lack of information. The Commission concluded, in its report, that Union citizens are prevented from enjoying their rights because they lack awareness of them and announced its intention to step up the dissemination of information to Union citizens about their rights, in particular about their right of freedom of movement. (11) The TEU and the TFEU confer on every citizen of the Union the right to move and reside freely within the territory of the Member States; the right to vote and to stand as a candidate in elections to the European Parliament and in municipal elections in his or her Member State of residence under the same conditions as nationals of that Member State; the right to enjoy, in the territory of a third country in which the Member State of which they are nationals is not represented, the protection of the diplomatic and consular authorities of any Member State on the same conditions as the nationals of that Member State; the right to petition the European Parliament; the right to apply to the European Ombudsman; the right to address institutions of the Union; and other rights in various fields such as the free movement of goods and services, consumer protection and public health, equal opportunities and equal treatment, access to employment and to social protection. (12) The Treaty of Lisbon introduced new rights, in particular the citizens initiative, provided for in its point (12) of Article 1 and point (37) of Article 2 (Article 11 TEU and Article 24 TFEU), which enables at least one million citizens, from a significant number of Member States, to ask the Commission to present a proposal in any of the Union's areas of responsibility, thereby further allowing citizens to be actively engaged in the political life of the Union and to participate directly in shaping the development of Union law (5). (13) Since 1979, when the first direct elections were held, the European Parliament has acted as a direct interface between citizens and the Union. The European Parliament and its Members play a crucial role in communicating the rights and benefits of Union citizenship, in bringing Union citizens concerns to the fore in the formulation of policy, and in promoting the active participation of Union citizens. Raising awareness about Union citizens rights, gender equality, the participation of women and men in the democratic life of the Union including their electoral rights, as voters and as candidates, in their Member State of residence and about the scope of the European Parliaments powers in the legislative process, is also important in view of the European Parliament elections in 2014. The impact of such awareness-raising actions should be multiplied through close coordination and exploitation of synergies with relevant actions implemented by Union institutions, in particular the European Parliament, by European political parties and foundations, and by Member States in the run up to those elections. (14) In addition, Union citizens who are considering whether to make use of their right of freedom of movement and residence should be informed about their rights to acquire or preserve social security, including those concerning cross-border healthcare, by virtue of the Union rules on coordination of social security systems. Those rules ensure that they will not lose their social security rights when choosing to move within the Union. Furthermore they should be informed about recognition of their educational, academic and professional qualifications and about the social and civic competences which form part of the European framework of "Key Competences for lifelong learning" (6) and which can equip them to fully participate in civic life and empower them to exercise their rights under Union law. (15) Union citizens should also be better informed about their rights as passengers travelling by any mode of transport across the Union and about their consumer rights across borders. If Union citizens are confident that their rights as consumers are effectively protected, they will be in a position to contribute to the development of the Union market for goods and services, which will thereby achieve its full potential more effectively for the benefit of citizens. Similarly, citizens should be better informed about rules on general product safety and market surveillance, so as to be aware of how their health and their rights are protected throughout the Union, particularly in the case of threats or risks that they are not able to deal with as individuals. Moreover, it is important to enhance Union citizens awareness of their rights to cross-border healthcare and accompanying measures, such as eHealth and telemedicine, so that they are able to benefit fully from safe and good-quality healthcare across Member States borders. (16) This Decision aims to contribute to the realisation of the objectives of the Europe 2020 Strategy, to the extent that facilitating the freedom of movement of persons and enhancing workers mobility are important means by which to address the consequences of demographic change on the labour market and to increase the employability of people and the competitiveness of European industries. This Decision also has the long-term aim of supporting research and innovation in the Union against the current backdrop of alarmingly high unemployment figures in particular Member States. (17) The information, education and awareness-raising campaigns organised within the framework of the European Year of Citizens should also take into consideration the needs of more specific audiences and vulnerable groups. Information should be free and accessible in all official languages of the Union. It should be provided in simple language and in collaboration with local, regional and national authorities, the media, civil society and non-governmental organisations. All those different stakeholders could consider initiatives such as essay competitions and the development of action plans and guides, online forums and campaigns in schools and universities. (18) The active role of Union citizens and the associations representing them are central to the functioning of the Union. Articles 10 and 11 TEU stress the importance of participative democracy in all its aspects and the role citizens and their representative associations play in publicising and exchanging their views in all areas of Union action. The Union institutions should promote active democratic participation in the decision-making process by means of an open, transparent and regular dialogue with civil society in order to ensure that the Union's actions are coherent and transparent. The active participation of Union citizens should also be facilitated by access to documents and information, and by good governance and good administration. (19) Education policy plays an important role in informing citizens, particularly young people, about the concept of Union citizenship and the rights attached to it. It can also help to promote multilingualism, the mobility of students, teachers, persons undergoing vocational training and their instructors, and to foster social and civic competences in accordance with the European framework of "Key Competences for lifelong learning", which can equip them to participate fully in civic life and empower them to exercise their rights under Union law comprehensively. It should be possible to implement specific actions to raise awareness of opportunities to volunteer, to study abroad, to participate in a traineeship in another Member State or to take part in Union education exchange programmes. (20) The European Year of Citizens will be marked by the Commission's 2013 EU Citizenship Report that will give details of progress made since its 2010 EU Citizenship Report and propose further actions to remove persistent obstacles to Union citizens exercise of their rights. On the basis of that report, the Council is able to adopt provisions to strengthen or to add to the rights attached to Union citizenship. (21) Union citizens should also be made aware of the multilingual Your Europe web portal, which is a one-stop-shop information point on the rights of citizens and businesses in the Union. (22) The "Europe Direct" Information Centres, as a local interface between the Union and its citizens, should be close partners of the European Parliament in awareness-raising campaigns, by facilitating local and regional debate about the Union, transmitting and distributing information material to the public and offering the opportunity to send feedback to the Union institutions. (23) All initiatives launched for the purpose of and within the context of the European Year of Citizens should aim at increasing mutual understanding between Union citizens, the Union institutions and the Member States. This implies raising awareness of citizens rights among the staff of public authorities, whether at Union, national, regional or local level. (24) Since it was founded in 1949, the Council of Europe has played a leading role in the educational and cultural domain by promoting and establishing European cultural networks and through intercultural dialogue and the promotion of linguistic diversity. The Union should therefore develop synergies with the Council of Europe's work in this field in connection with the European Year of Citizens. (25) The primary responsibility for raising citizens awareness of their rights as Union citizens rests with the Member States. This includes providing information about the Union and targeted reporting on the activities of all Union institutions. Action at Union level complements and supplements action taken at national, regional or local level, as highlighted in the political declaration "Communicating Europe in Partnership" signed on 22 October 2008 by the European Parliament, the Council and the Commission (7). The Union institutions and the Member States should strengthen cooperation with the media and undertake to provide them with high-quality information on the Union. (26) In order to optimise the effectiveness and efficiency of the activities envisaged for the European Year of Citizens, it is important to carry out a set of preparatory actions during 2012 in accordance with Article 49(6) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (8) (the Financial Regulation). (27) Appropriate measures should be taken to prevent irregularities and fraud and the necessary steps should be taken to recover funds lost, unduly paid or incorrectly used in accordance with Council Regulations (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (9) and (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (10) and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (11). (28) Union funding for activities other than those funded under the budget of the European Year of Citizens may be given through existing Union programmes or the Structural Funds, in particular the 2007 to 2013 "Europe for Citizens" programme and the 2007 to 2013 specific programme "Fundamental Rights and Citizenship" as part of the general programme "Fundamental Rights and Justice", the "Lifelong Learning" programme, including the Erasmus programme, the "Youth on the Move" initiative and the "MEDIA" programme. (29) For the benefit of future European years, a thorough evaluation of the measures carried out as part of the European Year of Citizens should be prepared. Such a report should include ideas and best practices for future action on how most effectively to reach out to and involve citizens basing itself, where possible, on comparable quantitative data obtained from the European Year of Citizens. (30) Since the objectives of the European Year of Citizens, namely enhancing awareness and knowledge of the rights and responsibilities attached to Union citizenship in order to enable citizens to make full use of their right to move and reside freely within the territory of the Member States and, in that context, also promoting the enjoyment by Union citizens of the other rights attached to Union citizenship, cannot be sufficiently achieved by the Member States due to the need for multilateral partnerships, transnational exchange of information and the Union-wide awareness-raising and dissemination of good practices, and can therefore, by reason of the scale of the European Year of Citizens, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS DECISION: Article 1 Subject matter The year 2013 shall be designated as the §European Year of Citizens §. Article 2 Objectives 1. The general objective of the European Year of Citizens shall be to enhance awareness and knowledge of the rights and responsibilities attached to Union citizenship, in order to enable citizens to make full use of their right to move and reside freely within the territory of the Member States. In this context, the European Year of Citizens shall also promote the enjoyment by Union citizens of the other rights attached to Union citizenship. 2. On the basis of paragraph 1, the specific objectives of the European Year of Citizens shall be: (a) to raise Union citizens awareness of their right to move and reside freely within the Union and, in that context, of all other rights guaranteed to Union citizens, without discrimination, including their right to vote in local and European elections in any Member State in which they reside; (b) to raise awareness among Union citizens, including young people, about how they can tangibly benefit from Union rights, as well as about policies and programmes that exist to support the exercise of those rights; (c) to stimulate debate about the impact and potential of the right of freedom of movement and residence, as an inalienable aspect of Union citizenship, with a view to stimulating and strengthening active civic and democratic participation of Union citizens, in particular in civic forums on Union policies and European Parliament elections, thereby reinforcing societal cohesion, cultural diversity, solidarity, equality between women and men, mutual respect and a sense of a common European identity among Union citizens, based on the core values of the Union, as enshrined in the TEU and the TFEU and in the Charter of Fundamental Rights of the European Union. Article 3 Initiatives involved 1. The measures to be taken to achieve the objectives set out in Article 2 may include the following initiatives organised at Union, national, regional or local level: (a) initiating information, media coverage, education and awareness-raising campaigns targeted at the general public and more specific audiences; (b) exchanging information and sharing experience and good practices among Union, national, regional and local authorities and other public and civil society organisations; (c) organising conferences, hearings, including by means of the internet, and other events to promote debate and raise awareness of the importance and benefits of the right of freedom of movement and residence, and more generally on the concept of Union citizenship and the rights attached to it; (d) using the existing multilingual participatory tools to stimulate the active involvement of civil society organisations and of citizens in the European Year of Citizens, including such direct democracy tools as the citizens initiative and public consultations; (e) strengthening the role and visibility of existing tools for informing citizens, including modern information and communication technology tools, such as the multilingual Europe Direct information centres and Your Europe web portal as key elements of a §one-stop-shop § information system relating to Union citizens rights; (f) strengthening the role and visibility of problem-solving tools, such as SOLVIT, in order to enable Union citizens to make better use of, and defend their rights, under Union law; (g) providing Union citizens with information about the European Parliament's Committee on Petitions and the European Ombudsman in order to enable them to make better use of, and defend their rights under, Union law; and (h) promoting the EU Citizenship Report, which is to be based on a thorough debate and active contributions by citizens and stakeholders, and which is to identify further obstacles preventing Union citizens from fully exercising Union citizenship rights and to promote appropriate strategies to remove those obstacles. 2. Details of the initiatives referred to in paragraph 1 are set out in the Annex. 3. The Commission and the Member States may identify other activities which could contribute to objectives of the European Year of Citizens set out in Article 2 and allow the name of the European Year of Citizens to be used in promoting those activities in so far as they contribute to achieving those objectives. 4. In the context of initiatives organised in the framework of the European Year of Citizens, consideration shall be given to identifying obstacles to the exercise of the rights by the Union citizens and to promoting appropriate ways and strategies to remove those obstacles, as well as to promoting inter-cultural understanding of discrimination and fighting against it. Synergies shall therefore be sought between those initiatives and existing tools and programmes in the field of fundamental rights, citizens rights, employment and social affairs, education and culture. Article 4 Coordination and implementation at Union level 1. The Commission shall cooperate closely with Member States, the European Parliament, the European Economic and Social Committee and the Committee of Regions, as well as with local and regional authorities and with bodies and associations which represent local and regional interests. 2. The Commission shall convene meetings of representatives of European or civil society organisations, or bodies that are active in the field of citizenship and that defend citizens rights or promote education and culture, and other stakeholders, to assist the Commission in implementing the European Year of Citizens at Union level. 3. The Commission shall endeavour to exploit possible synergies between different thematic European years, by evaluating achievements, monitoring persistent gaps and providing statistical data, where appropriate, thus ensuring effective implementation of the aims of European years. 4. The Commission shall implement this Decision at Union level. Article 5 Financial provisions 1. Measures which are Union-wide in nature, referred to in Part A of the Annex, shall give rise to a procurement contract or the award of grants financed from the general budget of the Union. 2. Measures which are Union-wide in nature, referred to in Part B of the Annex, may be subsidised by the general budget of the Union. Article 6 International cooperation For the purpose of the European Year of Citizens, the Commission may cooperate with appropriate international organisations, in particular with the Council of Europe. Article 7 Protection of the Union's financial interests 1. The Commission shall ensure that, where actions financed under this Decision are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and by the recovery of the amounts unduly paid and, if irregularities are detected, by effective, proportionate and dissuasive penalties. The Commission may carry out checks and verifications in situ under this Decision, in compliance with Regulation (Euratom, EC) No 2185/96. If need be, investigations shall be carried out by the European Anti-Fraud Office in accordance with Regulation (EC) No 1073/1999. 2. For the Union actions financed under this Decision, the notion of irregularity referred to in Article 1(2) of Regulation (EC, Euratom) No 2988/95 shall mean any infringement of a provision of Union law or any breach of a contractual obligation resulting from an act or omission by an economic operator which has, or would have, the effect of prejudicing the general budget of the Union by an unjustified item of expenditure. 3. The Commission shall reduce, suspend or recover the amount of financial assistance granted for an action if it finds irregularities, particularly non-compliance with the provisions of this Decision or of the individual decision or contract granting the financial support in question, or if it transpires that, without Commission approval having being sought, the action has undergone significant change that conflicts with its nature or with its implementing conditions. 4. If the time limits have not been observed or if only part of the allocated financial assistance is justified by the progress made with implementing an action, the Commission shall request the beneficiary to submit observations within a specified period. If the beneficiary does not give a satisfactory answer, the Commission may cancel the remaining financial assistance and demand repayment of sums already paid. 5. Any amount unduly paid shall be repaid to the Commission. Interest shall be added to any sums not repaid in due time under the conditions laid down in the Financial Regulation. Article 8 Monitoring and evaluation By 31 December 2014, the Commission shall submit a report to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on the implementation, results and overall assessment of the initiatives provided for in this Decision. That report shall serve as a basis for future Union policies, measures and actions in this field. Pursuant to the experience of the European Year of Citizens, that report shall also present ideas and best practices on how better to inform citizens of their rights, even after the end of the European Year of Citizens. Article 9 Entry into force This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 10 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 21 November 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) OJ C 181, 21.6.2012, p. 137. (2) Position of the European Parliament of 23 October 2012 (not yet published in the Official Journal) and decision of the Council of 13 November 2012. (3) OJ C 115, 4.5.2010, p. 1. (4) OJ C 169 E, 15.6.2012, p. 49. (5) Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative (OJ L 65, 11.3.2011, p. 1). (6) Recommendation 2006/962/EC of the European Parliament and of the Council of 18 December 2006 on key competences for lifelong learning (OJ L 394, 30.12.2006, p. 10). (7) OJ C 13, 20.1.2009, p. 3. (8) OJ L 248, 16.9.2002, p. 1. (9) OJ L 312, 23.12.1995, p. 1. (10) OJ L 292, 15.11.1996, p. 2. (11) OJ L 136, 31.5.1999, p. 1. ANNEX MEASURES REFERRED TO IN ARTICLE 3 As a guiding principle, the implementation of the European Year of Citizens will be built around a broad Union-wide information campaign which can be complemented by actions of the Member States. Union and national actions may also involve civil society, which has substantial experience in the field in question, and other stakeholders with a view to create ownership of all key actors. Implementation will be carried out through the following measures: A. DIRECT UNION INITIATIVES Financing will generally take the form of direct purchase of goods and services under existing framework contracts. Part of the financing can be devoted to the provision of linguistic services (translation, interpretation, multilingual information, sign language and Braille). Information and promotion campaigns including:  producing and disseminating audiovisual and print material which reflect the messages outlined in Article 2;  holding high-visibility events and forums for exchanging experience and good practices;  taking measures to publicise the results and raise the profile of Union programmes, schemes and initiatives contributing to the objectives of the European Year of Citizens;  establishing an information website on Europa (http://europa.eu/index_en.htm) which is dedicated to the actions implemented in the context of the European Year of Citizens;  including information on the European Year of Citizens in the newsletters, brochures, information material and websites of education institutions and associations, nongovernmental organisations and trade unions. B. CO-FINANCING UNION INITIATIVES Union programmes, such as the 2007 to 2013 Europe for Citizens, could be used to co-finance activities under the European Year of Citizens. Other programmes, such as the 2007-13 specific programme Fundamental Rights and Citizenship as part of the general programme "Fundamental Rights and Justice", will provide information about the rights of Union citizens as a priority criterion for projects. C. INITIATIVES NOT RECEIVING ANY UNION FINANCIAL AID The Union will grant non-financial support, including written authorisation to use the label, once developed, and other materials associated with the European Year of Citizens, to initiatives carried out by public or private organisations, in so far as they provide assurances to the Commission that the initiatives in question are or will be carried out during 2013 and are likely to make a significant contribution to achieving the objectives of the European Year of Citizens.